DETAILED ACTION
Notice to Applicant
This communication is in response to Remarks filed 5/11/22.  Claims 1-20 are pending.  


Terminal Disclaimer
The terminal disclaimer filed on May 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,692,597 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Claims 21-40 are pending.  


Allowable Subject Matter
Claims 21-40 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Regarding a possible grounds of rejection under 35 USC 101, the pending claims are not directed to any of the groupings of subject matter considered to be abstract ideas as discussed in the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update.  The claims are not directed to a mathematical concept, certain methods of organizing human activity, nor a mental process (i.e., inventions that could practically be performed entirely in a human’s mind.)   The teaching of determining a first set of training values of a plurality of training values associated with an individual of the plurality of individuals, wherein the first set of training values are based on one or more seed values related to the individual’s training and are iteratively determined using a series of correlation factors based on a plurality of training values that are prior iterations of the first set of training values and a condition evaluated on the series of correlation factors is not a determination that could be practically performed entirely in a human’s mind.  

Rastogi (2012/0116985) teaches the processor-implement method for determining a physician quality score comprising (para. [0006] teaches a method
for generating healthcare provider quality rating data; generating a compliance score for
the episode, wherein the compliance score indicates the extent to which the claim
records in the episode; para. [0084] teaches the present invention may be implemented
in conjunction with a general purpose or dedicated computer system having a processor
and memory components.)

Gutman (2015/0006261) Abstract teaches systems and methods are provided for evaluating healthcare professionals by assigning each healthcare professional an overall value (Reputation Score). Gutman para. [0068] teaches the Education Factor is a function of the ranking of the medical school the healthcare professional graduated from and the function can take into consideration the school's clinical ranking and the research ranking. The ranking of the medical school and research ranking of the school reads on attributes related to at least some of the physician’s medical school peers.

 Nashner (WO 9840126) teaches a system and method for monitoring training programs prescribed to benefit a subject.  A training program prescriber may evaluate training effectiveness from a separate location from where a subject performs training tasks.  Categorized results are calculated and assessments regarding program difficulty and motivation of the subject may be formulated

Holmboe (Eric S Holmboe, Weifeng Weng, Gerald K Arnold, Sherrie H Kaplan, Sharon-Lise Normand, Sheldon Greenfield, Sarah Hood, and Rebecca S Lipner.  “The Comprehensive Care Project: Measuring Physician Performance in Ambulatory Practice.”  Health Serv Res. 2010 Dec; 45(6 Pt 2): 1912–1933.) teaches assessing physician-level performance, adjusted for patient factors, on 46 individual measures, an overall composite measure, and composite measures for chronic, acute, and preventive care. Between- versus within-physician variation was quantified by intraclass correlation coefficients (ICC).

The closest prior arts of record teach provider assessment systems but do not expressly teach: 
determining a first set of training values of a plurality of training values associated with an individual of the plurality of individuals, wherein the first set of training values are based on one or more seed values related to the individual’s training and are determined using a series of correlation factors based on a plurality of training values that are prior iterations of the first set of training values and a condition evaluated on the series of correlation factors, wherein determination of first of training values of the individual comprises:
determining each correlation factor of the series of correlation factors using first and second coefficients that are each associated with a plurality of different types of training values; and o applying the series of correlation factors to training values of the plurality of individuals;
determining a practice location value associated with the individual based on practice-location attributes of at least some of the plurality of individuals; and determining a quality score of the individual using the practice location value and the first set of training values.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        6/17/22